[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER APPOINTING RECEIVER
The motion of the plaintiff for the appointment of a receiver of rents having been heard by the Court, and it appearing to the Court that there is sufficient cause for the appointment of a receiver of rents, it is hereby ORDERED:
1. That John Ellis of John Ellis Realty, Inc., 39 Bristol Street, New London, Connecticut, be and is hereby appointed the receiver of rents (the "Receiver") to enter upon and take possession and control of the property owned by GAM, Inc., Mystic Cove Dockominium, as described in Exhibit A attached hereto.
2. That the Receiver, before assuming to act as such, shall file with the Clerk of this Court a bond, in proper form, with good and sufficient corporate surety in the sum of $50,000.00, conditioned on the faithful performance of the official duties of this appointment. The form of the bond shall be subject to the approval of the Court.
3. That the Receiver is empowered to take all actions he may deem necessary and advisable for the proper operation of the property, including, but not limited to, the CT Page 1038 following:
a. To enter and take possession of the property and obtain all books and records pertaining to the operation of the property, including copies of all leases, copies of all rent rolls and information regarding the operations of the property.
b. To collect and receive all rents, issues, income and profits and all outstanding accounts relating to or arising out of the operation of the property.
c. To enter into such contracts, including but not limited to janitorial service, rubbish removal, security services and insurance, incidental to the normal and usual operation, management and preservation of the property.
d. To arrange for the continuing services of utilities to the property, maintain the property in proper condition and maintain the existing leases and encourage and negotiate new leases (subject to the specific approval of the court for rental terms) to eliminate or reduce the existing vacancy factor.
e. To open and maintain new books of account to reflect the earnings, expenses, receipts and disbursements of the property during the time he serves as a receiver of rents.
f. To open new banking and checking accounts in connection with the operation of the property.
g. To retain attorneys, certified public accountants and consultants to assist him in his duties, with the fees of such persons to be subject to the approval of this Court.
h. To carry out necessary repairs and maintenance of the property and to work in conjunction with municipal officials to remedy any building or health code violations at the property with all major expenses subject to prior approval of the Court.
i. To take all actions necessary to enforce the collection of rents for reasonable use and occupancy payments from tenants at the property, including institution of eviction and/or collection actions against the tenants at the property.
j. To pay real estate taxes, sewer use and water charges of the Town of Stonington and the Mystic Fire CT Page 1039 District.
4. That the receiver of rents shall account quarterly for his operation of the property.
5. That the receiver of rents shall be paid a reasonable compensation for his services to be approved by the Court.
6. That the defendants GAM, Inc., George M. McGugan and Allan S. York are hereby ordered to turn over to the receiver of rents all books and records for the property; all security deposits retained in segregated accounts, if any, with interest thereon; all leases; all service contracts; all related documents and all documents and books of record relating to the property which is the subject of this action.
7. The receiver is also empowered to:
a. Succeed to and hold all Special Declarant Rights reserved to GAM, Inc., and or its successors, pursuant to a certain "Declaration, Mystic Cove Dockominium" dated October 21, 1988 and recorded October 24, 1988 in Volume 305 at page 221 of the Stonington Land Records, as amended;
b. To record in the Stonington Land Records the order appointing the receiver of Special Declarant Rights together with an instrument declaring such rights are to be held for transfer to another person upon judgment of foreclosure of the subject premises;
c. To exercise to the extent so reserved under the Special Declarant Rights control over the executive board of Mystic Cove Yacht Club, Inc., the association governing the community known as the Mystic Cove Dockominium to the extent permitted under Connecticut General Statutes Section 47-247 (e)(4);
d. To transfer, upon request of Citytrust, some or all of the Special Declarant Rights to Citytrust, upon judgment of strict foreclosure of the premises, or upon judgment of foreclosure by sale, to the Committee for transfer to another person.
Dated at New London, Connecticut this 14th day of February, 1991.
BY THE COURT HURLEY, J. CT Page 1040
SCHEDULE A
(DESCRIPTION)
Three lots or parcels of land, with the buildings and improvements thereon and the appurtenances thereto, situated in the Village of Mystic in the Town of Stonington, County of New London and State of Connecticut, located at the foot of Shore Street, now Stafford Street, and bounded and described as follows, to wit:
BEGINNING at the southwesterly corner of Lot #16 as shown on a "May Showing Layout of House Lots on the Fannie S. Dodge Property South of Mystic Station, Surveyed by E.E. Bucklin August, 1915, Scale 1 in. — 50 ft." which plan is on file in the Stonington Land Records, said point being the southwesterly corner of land formerly of Remy Fauquet and Ella Fauquet; thence running northerly with the westerly line of said Lot #16 one hundred five feet six and one-half inches (105' 6 1/2"), more or less, to the southerly line of Shore Street, as shown on said plan; thence running westerly with the southerly line of said Shore Street, twenty (20) feet; thence running southerly in a line parallel to the first described line to land formerly of George C. Bliven and thence easterly with said land formerly of Bliven, twenty (20) feet to the point or place of beginning.
All that certain tract or parcel of land lying and situate at Mystic in the Town of Stonington and known and designated as Lot #16 on a map showing Layout of House Lots, Fannie S. Dodge, 1915, E.E. Bucklin, C.E. and said lot is bounded on the northerly by Shore Road, so called, fifty (50) feet; on the easterly by the THIRD PARCEL hereinafter described one hundred five feet six and one-half inches (105' 6 1/2") to land formerly of Ernest A. Bliven fifty (50) feet to Lot #15 on said plan; thence northerly, bounded westerly by the FIRST PARCEL, one hundred five feet six and one-half inches (105' 6 1/2") to said Shore Street.
BEGINNING at the northeast corner of Lot #16, being the SECOND PARCEL hereinabove described, thence run southerly one hundred five feet six and one-half inches (105' 6 1/2"), bounded westerly by Lot #16, to the southwest corner of conveyed premises; thence easterly bounded southerly by land formerly of Ernest A. Bliven to the shore of the Cove, thence northerly by said shore bounded easterly by the Cove to a point where Shore Street on the southerly intersects said Cove; thence westerly, bounded northerly by Shore Street to the point or place of beginning.
EXCEPTING therefrom the SECOND AND THIRD PARCELS hereinabove described, the following piece or parcel of land with the buildings and improvements thereon, more particularly bounded and described as follows: CT Page 1041
Beginning at a point in the northerly line of land formerly of Remy A. Fauquet, Jr., now or formerly of said John W. Malenda and Melva H. Malenda, said point being marked by an iron pipe and being the southwesterly corner of the tract herein described and located 43.55 feet easterly from the southwesterly corner of land formerly of Remy and Ella Fauquet, being the FIRST PARCEL hereinabove described; thence northeasterly a distance of 46.53 feet to an iron pipe; thence turning an interior angle of 97 degrees 03' and running southeasterly a distance of 91.36 feet to an iron pipe; thence continuing southeasterly in the same straight line a distance of 5 feet, more or less, to the mean high water line of Williams Cove; thence running southerly following the mean high water line of said Williams Cove a distance of 80 feet, more or less, to the southeasterly corner of the herein described tract and the northeasterly corner of land of said John W. Malenda and Melva H. Malenda; thence running northwesterly a distance of 5 feet, more or less, to an iron pipe; thence continuing northwesterly in the same straight line and bounded southerly by said land of said Malenda, a distance of 136.90 feet to the point or place of beginning, this last course making an interior angle of 90 degrees 15' with the first described course.
SECOND PIECE:
A certain piece or parcel of land with the buildings and improvements thereon and the appurtenances thereto, situated on Williams Cove to the east of Stafford Street in the Village of Mystic, Town of Stonington, County of New London and State of Connecticut, being more particularly bounded and described as follows:
Beginning at a point in the northerly line of land formerly of Remy A. Fauquet, Jr. and Senta Fauquet, now or formerly of GAM, Inc., said point being marked by an iron pipe and being the southwesterly corner of the tract herein described and located 43.55 feet easterly from the southwesterly corner of land formerly of Remy and Ella Fauquet, now or formerly of Sandra Y. Schaller; thence running northeasterly 46.53 feet to an iron pipe; thence turning an interior angle of 97 degrees 03' and running southeasterly 91.36 feet to an iron pipe; thence continuing southeasterly in the same straight line, 5 feet, more or less, to the water line of Williams Cove; thence running southerly following the water line of Williams Cove, 80 feet, more or less, to the southeasterly corner of the herein described tract and the northeasterly corner of said land now or formerly of said GAM, Inc.; thence running northwesterly 5 feet, more or less, to an iron pipe; thence continuing northwesterly in the same straight line and bounded southerly by said land of said GAM, Inc., 136.90 feet to the point and place of beginning, this last course making an interior angle of 90 degrees 15' with the first described course. CT Page 1042
Together with a right to pass and repass at all times and for all purposes on foot and with vehicles, over and across a 14-foot right of way as set forth in a deed from Remy Fauquet and Ella Fauquet to Wallace J. Fauquet, dated May 11, 1964 and recorded in Volume 145 at Page 158 of the Stonington Land Records;
Together with all appurtenant rights in and to a right of way shown and designated as "Shore Street" on a map or plan entitled, "Map Showing Layout of House Lots on the Fannie S. Dodge Property South of Mystic Station Surveyed by E.E. Bucklin August 1915 Scale 1 In. = 50 Ft.", which map or plan is filed in the Stonington Land Records as Map No. 333;
Together with a right of way across land now or formerly of The New York, New Haven and Hartford Railroad known as Broadway Crossing, as excepted in a deed from Remy Fauquet and Ella Fauquet, dated May 4, 1948 and recorded in Volume 88 at Page 346 of said Land Records;
Together with a water line easement as set forth in an instrument from Remy A. Fauquet, Jr. to Mark Maddox O'Brien, dated October 30, 1981 and recorded in Volume 232 at Page 988 of said Land Records; and
Together with all right, title and interest of the Grantor in and to all land, buildings, improvements and fixtures located easterly of the above-described premises, and being bounded on the west by the easterly boundary of the above-described premises and on the east by the waters of Williams Cove.
THIRD PIECE:
First Parcel:
That certain piece or tract of land, with the buildings and improvements thereon, including any and all docks, ways or other marine installations, lying and being situated in the Village of Mystic, Town of Stonington, County of New London and State of Connecticut, shown as Parcel "A" on a plan entitled, "Property of Albert J.  Della S. Caval Solon Avenue Mystic District Stonington, Connecticut. Scale 1" = 40' January 1976 Office of Sanderson and Washburn Simsbury, Connecticut" on file in the Stonington Town Clerk's Office, which tract is more particularly bounded and described as follows:
Beginning at a mere stone on the southerly line of Stafford Street and the westerly boundary of land now or formerly of Remy A. Fauquet, Jr. as shown on said map run S. 17 degrees 00'00" W. along land now or formerly of Remy A. Fauquet, Jr. 41.87 feet to a point; thence S. 56 degrees 26' 00" E. along land now or formerly of Remy A. Fauquet, Jr. and land now or formerly of Wallace and Kathryn E. Fauquet 175.51 feet to an iron pin; thence continuing along CT Page 1043 the same course 15 feet more or less to the waters of Williams Bay; thence run southwesterly and southerly along the waters of Williams Bay 210 feet more or less to a post at the southeasterly corner of Parcel "A" and the northeasterly corner of land now or formerly of Sylvia M. McNally; thence run N. 55 degrees 05' 00" W. along land now or formerly of Sylvia M. McNally, along Sylvia Street extension R.O.W. and along other land now or formerly of Albert J. Caval and Della S. Caval, in all 265.00 feet to a point which is the northwesterly corner of said other land now or formerly of Albert J. Caval and Della S. Caval; thence run S. 34 degrees 55' 00" W. along aid other land of Albert J. Caval and Della S. Caval 80.00 feet to the northerly line of Solon Avenue; thence N. 55 degrees 05' 00" W. along the northerly line of Solon Avenue 194.22 feet to a point; thence N. 34 degrees 05' 15" E. along other land or formerly of Albert J. Caval and Della S. Caval shown as Parcel "B" on said map, 81.00 feet to a post at a corner of land now or formerly of Benajah Davis and Minnie H. Sherman; thence run S. 55 degrees 05' 00" E. along land now or formerly of Benajah Davis et al 45.00 feet to a post; thence run N. 34 degrees 05' 15" E. along land now or formerly of Benajah Davis et al 117.00 feet to a point; thence N. 55 degrees 05' 00" W. along land now or formerly of Benajah Davis et al 26.42 feet to a point on the southerly line of Stafford Street; thence run S. 73 degrees 00' 00" E. along the southerly side of Stafford Street 289.73 feet to a mere stone which is the place of beginning.
Second Parcel:
A certain tract or parcel of land with any and all improvements thereon situated in the Village of Mystic, Town of Stonington, County of New London and State of Connecticut, being described as follows:
Starting at Williams Cove, running in a westerly direction for 130 feet along a line bounded on the north by property now or formerly of E. A. Bliven, then running in a southerly direction for 50 feet to property now or formerly of C. W. Gildersleeve, then in an easterly direction for 125 feet along a line bounded on the south by property C. W. Gildersleeve to Williams Cove, then in a northerly direction along Williams Cove to starting point.
All these pieces of land being the same property shown on a certain map entitled "PROPERTY OF G.A.M., INC. STAFFORD STREET, SOLON STREET AND SYLVIA AVENUE MYSTIC-STONINGTON, CONNECTICUT SCALE: 1' = 20' DATE: JANUARY 31, 1987 DICESARE-BENTLEY ENGINEERS, INC. 100 FORT HILL ROAD GROTON, CONNECTICUT DWG NO. 86-5-286.01 SHEET 1 of 1, which map is on file in the Stonington Land Records. CT Page 1044